Case 1:20-cv-01339-MN Document 12-1 Filed 11/25/20 Page 1 of 1 PageID #: 241




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

KAJEET, INC,

       Plaintiff,

v.                                              Civil Action No. 1:20-cv-01339-MN

NORTONLIFELOCK INC.,

       Defendant.


                                   [PROPOSED] ORDER

       This matter coming before the Court on Defendant NortonLifeLock, Inc.’s Motion to

Dismiss and Memorandum in Support thereof, due notice having been given and the Court being

fully advised in the premises,

       IT IS HEREBY ORDERED THAT:

       Plaintiff Kajeet, Inc.’s Complaint fails to state a claim upon which relief can be granted

because the claims of the patent-in-suit, United States Patent No. 8,667,559, are directed to

unpatentable subject matter under 35 U.S.C. § 101.



SO ORDERED on this ____ day of __________, 2020



                                            _________________________________
                                            The Honorable Maryellen Noreika
                                            UNITED STATES DISTRICT JUDGE
